


110 HRES 1249 IH: Urging the Government of the Republic of

U.S. House of Representatives
2008-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1249
		IN THE HOUSE OF REPRESENTATIVES
		
			June 5, 2008
			Mr. Hastings of
			 Florida (for himself, Ms.
			 Berkley, Mr. Crowley, and
			 Mr. Hare) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Urging the Government of the Republic of
		  Iraq to recognize the right of the State of Israel to exist and to establish
		  diplomatic relations with Israel, and for other purposes.
	
	
		Whereas on November 29, 1947, the United Nations approved
			 United Nations General Assembly Resolution 181, which provided for the
			 establishment of an independent Jewish state, which later became the State of
			 Israel;
		Whereas under President Truman, the United States was the
			 first country to recognize Israel after it declared its statehood;
		Whereas the following countries still do not recognize
			 Israel’s right to exist: Afghanistan, Algeria, Bahrain, Bangladesh, Bhutan,
			 Brunei, Chad, Comoros, Cuba, Djibouti, Guinea, Indonesia, Iran, Iraq, Kuwait,
			 Lebanon, Libya, Malaysia, Maldives, Mali, Morocco, Niger, North Korea, Oman,
			 Pakistan, Qatar, Saudi Arabia, Somalia, Sudan, Syria, Tunisia, United Arab
			 Emirates, and Yemen;
		Whereas Israel is the most reliable ally of the United
			 States in the Middle East region and is an important strategic partner of the
			 United States;
		Whereas Israel signed bilateral peace treaties with Egypt
			 in 1979 and with Jordan in 1994, and has continually expressed its desire to
			 establish peaceful relations with all other Arab states;
		Whereas although the United States has provided Iraq with
			 almost $50,000,000,000 in security and economic assistance to date, none of
			 which has been repaid, the Government of Iraq refuses to recognize the
			 existence of Israel, the most reliable ally of the United States in the Middle
			 East region;
		Whereas Israel has emerged as a worldwide leader and
			 expert in the agricultural, medical, and technological fields, and has the
			 ability to forge a unique partnership with Iraq, which would greatly benefit
			 from the skills and knowledge of Israel’s workforce;
		Whereas a trade partnership between Israel and Iraq would
			 encourage further growth in Iraq as Iraq works to reconstruct its
			 country;
		Whereas Iraq’s recognition of Israel could greatly
			 encourage diplomatic relations between the 2 countries;
		Whereas Iraq’s recognition of Israel would have a
			 significantly positive impact on promoting security, stability, and potentially
			 a long-term peace in the Middle East region; and
		Whereas, as Israel celebrates its 60th anniversary, it is
			 long overdue for Iraq and all other countries having diplomatic relations with
			 the United States to recognize Israel’s right to exist: Now, therefore, be
			 it
		
	
		That the House of
			 Representatives—
			(1)expresses deep concern that the Government
			 of the Republic of Iraq continues to refuse to recognize the existence of the
			 State of Israel and urges the Government of Iraq to recognize the right of
			 Israel to exist and to establish diplomatic relations with Israel;
			(2)encourages the Government of Iraq to engage
			 with Israel, the United States, and all countries in the Middle East region to
			 weaken extremist groups and existing threats within the region and to work to
			 advance peace throughout the region;
			(3)calls on the Administration to use its
			 influence to persuade Iraq and other countries with which the United States has
			 diplomatic relations to recognize the right of Israel to exist and to establish
			 diplomatic relations with Israel; and
			(4)reaffirms its support for Israel and
			 Israel’s unequivocal right to exist.
			
